Citation Nr: 1142875	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-40 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to permanent and total rating for nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.    

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, in part, denied the claim for nonservice-connected pension benefits.   The Veteran filed a notice of disagreement (NOD) in March 2010.  A statement of the case (SOC) was issued in July 2010.  After receipt of additional evidence, the RO continued to deny the claim (as reflected in a September 2010 supplemental SOC (SSOC)).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  

The Board notes that, while the record indicates that the Veteran has been in contact with a private attorney about representation, he has not filed the appropriate documentation for representation, to include a VA Form 21-22 of the duly appointed representative.  See 38 C.F.R. § 14.631 (a).  Hence, the Board finds that, at present, he is proceeding pro se in this appeal.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action on the claim on appeal is warranted.

The Board notes that a veteran who is permanently and totally disabled by reason of non-service-connected disabilities not the result of his or her own willful misconduct, or who is 65 years of age or older, is entitled to receive pension benefits provided he/she has the requisite service.   See 38 U.S.C.A. §§ 1513, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 3.16, 3.17 (2010); Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  

In the present case, the evidence shows that the Veteran served on active duty from April 1969 to March 1971.  That entire period of service-totaling 1 year, 11 months, and 22 days-falls within a period of war, as set out at 38 C.F.R. § 3.2(f).  Accordingly, the Veteran satisfies the service requirement for basic pension eligibility.

With respect to the permanent and total disability requirement, the Veteran does not presently contend, and the available evidence does not reflect, that the Veteran has permanent loss of use of both hands or both feet, or of one hand and one foot, or of the sight of both eyes; that he has become permanently helpless or bedridden; or that he is a patient in a nursing home for long-term care because of a disability.  However, the record does indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA); the SSA determination of such application is not of record.  


Thus, as noted above, his entitlement to pension turns on three questions: (1) whether he has been found disabled by the Social Security Administration; or, (2) whether he suffers from disability that would warrant a permanent, combined 100 percent evaluation under the Rating Schedule; or, (3) whether he has been rendered permanently unable to secure and follow a substantially gainful occupation by reason of disability.

When the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, a March 2010 Social Security comprehensive medical examination report documents a cervical spine disability.  The RO has not considered the disabling effects of the Veteran's cervical spine spondylosis; has not assigned percentage disability rating for the cervical spine disability; and has not obtained a medical opinion with respect to the permanence of the Veteran's cervical spine disability, or its combined impact on his ability to secure and follow a substantially gainful occupation.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for entitlement to nonservice-connected pension benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo a VA general medical examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for nonservice-connected pension (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran an opportunity to present information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should inform the Veteran of the information and evidence necessary to support his claim for nonservice-connected pension benefits.  The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards VA's assignment of effective dates, as appropriate.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Additionally, as indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of this claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for nonservice-connected pension benefits that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If, and only if, records received from the SSA reveal that the Veteran has not been awarded SSA disability benefits, the RO should arrange for the Veteran to undergo VA general medical examination by an appropriate physician at a VA medical facility (VAMC) for purposes of evaluating the current severity of the Veteran's disabilities, to specifically include the cervical spine spondylosis. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion, consistent with sound medical judgment, to the following questions:

a.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's combined disabilities, including cervical spine spondylosis, render him unable to secure and follow a substantially gainful occupation, taking into account his age, occupational background, and other related factors?

b.  If it is at least as likely as not that the Veteran's combined disabilities, including cervical spine spondylosis, render him unable to secure and follow a substantially gainful occupation, is it at least as likely as not that his inability to secure and follow a substantially gainful occupation is permanent?

If specialty examinations and/or consultations with other examiners is/are deemed necessary in order to provide the information requested, that should be accomplished.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of this claim on appeal) and legal and regulatory authority.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


